8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Morton SCHERL, Plaintiff-Appellant,Harriet Scherl, Plaintiff.v.INTERNAL REVENUE SERVICE;  William Almquist;  Gerald Danoff,Individual;  Danoff and King P.A.;  FinanceCompany of America, Defendants-Appellees.Harriet Scherl, Plaintiff-Appellant,Morton Scherl, Plaintiff.v.Internal Revenue Service;  William Almquist;  Gerald Danoff,Individual;  Danoff and King P.A.;  FinanceCompany of America, Defendants-Appellees.
No. 92-1660, 92-1812.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 17, 1993.Decided:  October 25, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.
Morton Scherl and Harriet Scherl, Appellants Pro Se.
Gary R. Allen, David English Carmack, Jordan Laytin Glickstein, United States Department of Justice, Washington, D.C.;  Thomas Joseph Dolina, Power & Mosner, Towson, Maryland;  Gerald Danoff, Dennis William King, Danoff & King, P.A., Towson, Maryland;  Richard David Gross, Richmond & Gross, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Morton and Harriet Scherl appeal from the district court's order dismissing their fraud and civil conspiracy claims against the Internal Revenue Service and other parties pursuant to Fed.  R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Therefore, we affirm on the reasoning of the district court.*   Scherl v. IRS, No. CA-92-161-H (D. Md. May 15, 1992).  Leave to proceed in forma pauperis is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In light of this disposition, the Scherls' motions for appointment of counsel are hereby denied